Case 8:20-cv-00702-JVS-ADS Document 41-1 Filed 07/23/20 Page 1 of 1 Page ID #:920




                  STATE BAR OF TEXAS


  Office of the Chief Disciplinary Counsel

  July 14, 2020



  Re: Mr. Jonathan Hart Rastegar, State Bar Number 24064043


  To Whom It May Concern:

  This is to certify that Mr. Jonathan Hart Rastegar was licensed to practice law in Texas on November
  06, 2009, and is an active member in good standing with the State Bar of Texas. "Good standing"
  means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
  Education requirements; and is not presently under either administrative or disciplinary suspension
  from the practice of law.


  This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
  operation of rule or law.


  Sincerely,




  Seana Willing
  Chief Disciplinary Counsel
  SW/web




     P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
